Order, Supreme Court, New York County (Edward Lehner, J.), entered May 31, 2002, which denied defendant’s motion for permission to bring suit against the receiver and granted the cross motion of plaintiff to, inter alia, impose a monetary sanction upon defendant for frivolous motion practice, unanimously affirmed, with costs.
The motion court properly determined that defendant failed *529to show sufficient justification to bring suit against the receiver. We note in particular that the “informal accounting” ufion which defendant premises her claims of wrongdoing by the receiver is not included in the record. In addition, since defendant signed three separate stipulations, in which she agreed to accept the receiver’s informal accounting, she may not now be heard to complain. The record supports the imposition of sanctions. Concur — Buckley, P.J., Nardelli, Mazzarelli, Ellerin and Lerner, JJ.